DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 8, 9 and 15-16 are objected to because of the following informalities:  
In claim 2, lines 2, the occurrence of "REs of the PUCCH" should be amended to "--- the REs of the PUCCH ----"
In claim 8, lines 6-7, the occurrence of "physical uplink shared channel (PUCCH)" should be amended to "--- physical uplink control channel (PUCCH) ----"
In claim 9, lines 2, the occurrence of "REs of the PUCCH" should be amended to "--- the REs of the PUCCH ----"
In claim 15, lines 6-7, the occurrence of "physical uplink shared channel (PUCCH)" should be amended to "--- physical uplink control channel (PUCCH) ----"
In claim 16, lines 2, the occurrence of "REs of the PUCCH" should be amended to "--- the REs of the PUCCH ----"
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file 
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No.: US 10666413 B2 in view of Papasakellariou et al. [hereinafter as Papasakellariou], US 8588259 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method for a user equipment to transmit, to a base station, first uplink control information (UCI) and second UCI different from the first UCI in a physical uplink control channel (PUCCH), the method comprising: receiving a configuration for a code rate r; determining a first number of PUCCH resource elements (REs) for multiplexing the first UCI as a smallest number of PUCCH REs resulting in a code rate for the first UCI that is smaller than or equal to the code rate r; multiplexing the first UCI and the second UCI over the PUCCH REs, including mapping the first UCI to the first number of PUCCH REs and mapping the second UCI to REs among all remaining PUCCH REs; and transmitting the PUCCH, wherein the REs used for multiplexing the first UCI and the REs used for multiplexing the second UCI exclude REs used for transmitting reference signals. 
	The patent application does not disclose A method for transmitting a first uplink control information (UCI) and a second UCI in a physical uplink control channel (PUCCH), the method comprising: receiving a configuration for a first code rate, and
a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and
second code rate; and transmitting the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs.
	However, Papasakellariou discloses receiving a configuration for a first code rate, and a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and a second number of REs of the PUCCH for transmitting the second UCI based on the second code rate; and transmitting the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs (Fig.9-12 Col 8 lines 11-25, Fig.12-15 Col 9 lines 11-32, and Fig.17-18 Col 6 lines 62-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include receiving a configuration for a first code rate, and
a configuration for a second code rate; determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate, and
a second number of REs of the PUCCH for transmitting the second UCI based on the second code rate; and transmitting the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs as taught by Papasakellariou is to be added in the patent application.
	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term " multiplexing the first UCI as a smallest number of PUCCH REs resulting in a code rate for the first UCI that is smaller than or equal to the code rate r …. and … including mapping the first UCI to the first number of PUCCH REs and mapping the second UCI to REs among all remaining PUCCH REs; wherein the REs In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 2, the patent application does not disclose REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals.
	However, Papasakellariou discloses REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals (Fig.20 Col 11 lines 1-14 and Fig.2-3 Col 2 lines 58-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals as taught by Papasakellariou is to be added in the patent application.

Regarding claim 3, the patent application does not disclose the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI).
(Fig.11 Col 7 lines 48-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) as taught by Papasakellariou is to be added in the patent application.

Regarding claim 8, the claim 7 of patent application discloses A user equipment (UE), comprising: a receiver configured to receive a configuration for a code rate r; a processor configured to determine a first number of resource elements (REs) in a physical uplink control channel (PUCCH) for multiplexing first uplink control
information (UCI) as a smallest number of PUCCH REs resulting in a code rate for the first UCI that is smaller than or equal to the code rate r; and a transmitter configured to transmit the PUCCH, wherein the first UCI and the second UCI are multiplexed over
the PUCCH REs, with the first UCI mapped to the first number of PUCCH REs and a second UCI different from the first UCI mapped to REs among remaining PUCCH REs, wherein the REs used for multiplexing the first UCI and the REs used for multiplexing the second UCI exclude REs used for transmitting reference signals.
	The patent application does not disclose A user equipment (UE), comprising:
a receiver configured to receive a configuration for a first code rate, and a configuration for a second code rate; a processor operably connected to the receiver, the processor configured to determine a first number of resource elements (REs) of a physical uplink first code rate, and a second number of REs of the PUCCH for transmitting a second UCI based on the second code rate; and a transmitter operably connected to the processor, the transmitter configured to transmit the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs.
	However, Papasakellariou discloses the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for transmitting a first uplink control information (UCI) based on the first code rate, and a second number of REs of the PUCCH for transmitting a second UCI based on the second code rate; and a transmitter operably connected to the processor, the transmitter configured to transmit the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs (Fig.12-15 Col 9 lines 11-32, Fig.12 Col 8 lines 26-44, Fig.11 Col 5 lines 39-55, Fig.17-18 Col 6 lines 62-67, and Fig.9-12 Col 8 lines 26-52).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for transmitting a first uplink control information (UCI) based on the first code rate, and a second number of REs of the PUCCH for transmitting a second UCI based on the second code rate; and a transmitter operably connected to the processor, the transmitter configured to transmit the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs as taught by Papasakellariou is to be added in the patent application.

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 9, the patent application does not disclose REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals.
	However, Papasakellariou discloses REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals (Fig.20 Col 11 lines 1-14 and Fig.2-3 Col 2 lines 58-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include REs of the PUCCH used for transmitting the first UCI or the 

Regarding claim 10, the patent application does not disclose the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI).
	However, Papasakellariou discloses the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) (Fig.11 Col 7 lines 48-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) as taught by Papasakellariou is to be added in the patent application.

Regarding claim 15, the claim 13 of patent application discloses A base station, comprising: a transmitter configured to transmit a configuration for a code rate r; a processor configured to determine a first number of resource elements (REs) in a physical uplink control channel (PUCCH) as a smallest number of PUCCH REs resulting in a code rate for first uplink control information (UCI) that is smaller than or equal to the code rate r; and a receiver configured to receive the first UCI and the second UCI multiplexed over the PUCCH REs, with the first UCI mapped to the first number of PUCCH REs and a second UCI different from the first UCI mapped to REs among remaining PUCCH REs, wherein the REs used for multiplexing the first UCI and REs used for multiplexing the second UCI exclude REs used for transmitting reference signals.
	The patent application does not disclose A base station, comprising: a transmitter configured to transmit a configuration for a first code rate, and a configuration for a second code rate; a processor operably connected to the transmitter, the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for receiving a first uplink control information (UCI) based on the first code rate, and a second number of REs of the PUCCH for receiving a second UCI based on the second code rate; and a receiver operably connected to the processor, the receiver configured to receive the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs.
	However, Papasakellariou discloses the processor configured to determine
a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for receiving a first uplink control information (UCI) based on the first code rate, and
a second number of REs of the PUCCH for receiving a second UCI based on the second code rate; and a receiver operably connected to the processor, the receiver configured to receive the PUCCH with the first UCI over the first number of REs, and
the second UCI over the second number of REs (Fig.12-15 Col 9 lines 11-32, Fig.12 Col 8 lines 26-52, Fig.11 Col 5 lines 39-55, Fig.17-18 Col 6 lines 62-67, and Fig.9-12 Col 8 lines 26-52).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for receiving a first code rate, and a second number of REs of the PUCCH for receiving a second UCI based on the second code rate; and a receiver operably connected to the processor, the receiver configured to receive the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs as taught by Papasakellariou is to be added in the patent application.
	Applicant's claim 15 merely broaden the scope of patent application claim 13 by eliminating the term "a smallest number of PUCCH REs resulting in a code rate for first uplink control information (UCI) that is smaller than or equal to the code rate r …. and …. the first UCI and the second UCI multiplexed over the PUCCH REs, with the first UCI mapped to the first number of PUCCH REs and a second UCI different from the first UCI mapped to REs among remaining PUCCH REs, wherein the REs used for multiplexing the first UCI and the REs used for multiplexing the second UCI exclude REs used for transmitting reference signals” from claim 13 of patent application.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 16, the patent application does not disclose REs of the PUCCH used for receiving the first UCI or the second UCI exclude REs of the PUCCH used for receiving reference signals.
(Fig.20 Col 11 lines 1-14 and Fig.2-3 Col 2 lines 58-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include REs of the PUCCH used for receiving the first UCI or the second UCI exclude REs of the PUCCH used for receiving reference signals as taught by Papasakellariou is to be added in the patent application.

Regarding claim 17, the patent application does not disclose the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI).
	However, Papasakellariou discloses the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) (Fig.11 Col 7 lines 48-67).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) as taught by Papasakellariou is to be added in the patent application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. [hereinafter as Papasakellariou], US 8588259 B2 in view of Han et al. [hereinafter as Han], US 2014/0029532 A1.
Regarding claim 1, Papasakellariou discloses wherein a method for transmitting a first uplink control information (UCI) and a second UCI in a physical uplink control channel  (PUCCH) (Fig.9-12 Col 5 lines 48-55, a user equipment for transmitting a first uplink control information (UCI) and second UCI in a physical uplink control channel (PUCCH) format), the method comprising:
receiving a configuration for a first code rate (Fig.9-12 Col 8 lines 11-52, receiving a payload information bits configuration for a first code rate r 1/2), and
a configuration for a second code rate (Fig.9-12 Col 8 lines 11-52, receiving a payload information bits configuration for a second code rate r 2/3);
determining a first number of resource elements (REs) of the PUCCH for transmitting the first UCI based on the first code rate (Fig.12-15 Col 9 lines 11-32, determining a first number of resource elements (REs) of the PUCCH such as a top sub-set of 6 contiguous REs for transmitting the first UCI as a smallest number of PUCCH REs based on the code rate and Fig.12 Col 8 lines 26-44, a code rate 1/2 for the first UCI that is smaller than or equal to the code rate r), and
(Fig.16 Col 9 lines 10-44, a second number of REs of the PUCCH for transmitting the second UCI based on the second code rate 2/3); and
transmitting the PUCCH with the first UCI over the first number of REs (Fig.11 Col 5 lines 39-55, transmitting the PUCCH with the first UCI over the first number of REs and Fig.9-12 Col 8 lines 26-52, transmitting the PUCCH over the first number of REs), and
the second UCI over the second number of REs (Fig.11 Col 5 lines 39-55, transmitting the PUCCH with the second UCI over the second number of REs and Fig.9-12 Col 8 lines 26-52, transmitting the PUCCH over the second number of REs).
	Even though Papasakellariou discloses transmitting the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs, in the same field of endeavor, Han teaches wherein transmitting the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs (Fig.1-2 [0047] lines 1-16, transmitting HARQ-ACK and P-CSI of the first UCI over the first number of PUCCH REs in a PUCCH Format 3 transmission and Fig.5 [0057] lines 1-22, transmitting HARQ-ACK and P-CSI of the second UCI over the second number of PUCCH REs in a PUCCH Formats 1/1a/1b, 2, 3 and Fig.3-4 [0052]-[0055] lines 1-7, transmitting the PUCCH format).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou to incorporate the teaching of Han in order to improve operational efficiencies of a network.			                                                                                                                 	It would have been beneficial to control PUCCH power based on operating parameters associated with UCI such as CSI, HARQ-ACK, and SR information. But, 

Regarding claim 2, Papasakellariou and Han disclosed all the elements of claim 1 as stated above wherein Papasakellariou further discloses REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals (Fig.20 Col 11 lines 1-14, REs used for transmitting the first UCI or the second UCI exclude (i.e., extract) REs used for transmitting reference signals and Fig.9-12 Col 5 lines 60-63, reference signals (RS) are multiplexed and Fig.2-3 Col 2 lines 58-67, REs used for multiplexing the first UCI or the second UCI exclude (i.e., extract the HARQ-ACK bits) REs used for transmitting reference signals).

Regarding claim 3, Papasakellariou and Han disclosed all the elements of claim 1 as stated above wherein Papasakellariou further discloses the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) (Fig.11 Col 7 lines 48-67, the first UCI includes hybrid-automatic repeat request acknowledgement information (HARQ-ACK) and the second UCI includes channel state information (CSI)).

Regarding claim 4, Papasakellariou and Han disclosed all the elements of claim 1 as stated above wherein Papasakellariou further discloses encoding separately the first UCI and the second UCL (Fig.2-3 Col 2 lines 24-37, the first UCI and the second UCI are separately encoded and Fig.9-12 Col 5 lines 56-60, the UCI transmissions are separately encoded).

Regarding claim 7, Papasakellariou and Han disclosed all the elements of claim 1 as stated above wherein Han further discloses receiving a first configuration for values of parameters for computing a first power of a PUCCH transmission with only the first UCI (Fig.15 [0153] lines 1-13, receiving a first configuration for CSI parameters for computing a first power of a physical uplink control channel (PUCCH) transmission with only the first UCI), and
a second configuration for values of parameters for computing a second power of
a PUCCH transmission with only the second UCI (Fig.15 [0153] lines 1-13, a second configuration for CSI parameters for computing a second power of a PUCCH transmission with only the second UCI);
determining a power according to the first configuration for computing a power of a
PUCCH transmission (Fig.15 [0152]-[0153] lines 1-13, determining a power according to the first configuration for computing a power of a PUCCH transmission); and
transmitting the PUCCH with the power (Fig.15 [0152]-[0153] lines 1-13, transmitting the PUCCH with the power).

Regarding claim 8, Papasakellariou discloses wherein a user equipment (UE) (Fig.9-12 Col 5 lines 39-47, a user equipment (UE)), comprising:
a receiver configured to receive a configuration for a first code rate (Fig.9-12 Col 8 lines 11-52, a receiver of the UE is configured to receive a payload information bits configuration for a code rate r 1/2), and
a configuration for a second code rate (Fig.9-12 Col 8 lines 11-52, receiving a payload information bits configuration for a second code rate r 2/3);
a processor operably connected to the receiver (Fig.12-15 Col 8 lines 53-67 to Col 9 lines 1-9, a processor operably connected to the receiver), the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for transmitting a first uplink control information (UCI) based on the first code rate (Fig.12-15 Col 9 lines 11-32, determining a first number of resource elements (REs) of the PUCCH such as a top sub-set of 6 contiguous REs for transmitting the first UCI as a smallest number of PUCCH REs based on the code rate and Fig.12 Col 8 lines 26-44, a code rate 1/2 for the first UCI that is smaller than or equal to the code rate r), and
a second number of REs of the PUCCH for transmitting a second UCI based on
the second code rate (Fig.16 Col 9 lines 10-44, a second number of REs of the PUCCH for transmitting the second UCI based on the second code rate 2/3); and
a transmitter operably connected to the processor (Fig.11 Col 5 lines 39-55, a transmitter operably connected to the processor), the transmitter configured to transmit
the PUCCH with the first UCI over the first number of REs (Fig.11 Col 5 lines 39-55, transmitting the PUCCH with the first UCI over the first number of REs and Fig.17-18 Col 6 lines 62-67, a transmitter of the UE is configured to transmit the PUCCH format and Fig.9-12 Col 8 lines 26-52, transmitting the PUCCH over the first number of REs), and
the second UCI over the second number of REs (Fig.11 Col 5 lines 39-55, transmitting the PUCCH with the second UCI over the second number of REs and Fig.9-12 Col 8 lines 26-52, transmitting the PUCCH over the second number of REs).
	Even though Papasakellariou discloses a transmitter operably connected to the processor, the transmitter configured to transmit the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs, in the same field of endeavor, Han teaches wherein a transmitter operably connected to the processor (Fig.1 [0026] lines 1-4, transmitter 128 operably connected to the processor 120 &124), the transmitter configured to transmit the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs (Fig.1-2 [0047] lines 1-16, transmitting HARQ-ACK and P-CSI of the first UCI over the first number of PUCCH REs in a PUCCH Format 3 transmission and Fig.5 [0057] lines 1-22, transmitting HARQ-ACK and P-CSI of the second UCI over the second number of PUCCH REs in a PUCCH Formats 1/1a/1b, 2, 3 and Fig.3-4 [0052]-[0055] lines 1-7, transmitting the PUCCH format).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou to incorporate the teaching of Han in order to improve operational efficiencies of a network.			                                                                                                                 	It would have been beneficial to control PUCCH power based on operating parameters associated with UCI such as CSI, HARQ-ACK, and SR information. But, 

Regarding claim 9, Papasakellariou and Han disclosed all the elements of claim 8 as stated above wherein Papasakellariou further discloses REs of the PUCCH used for transmitting the first UCI or the second UCI exclude REs of the PUCCH used for transmitting reference signals (Fig.20 Col 11 lines 1-14, REs used for transmitting the first UCI or the second UCI exclude (i.e., extract) REs used for transmitting reference signals and Fig.9-12 Col 5 lines 60-63, reference signals (RS) are multiplexed and Fig.2-3 Col 2 lines 58-67, REs used for multiplexing the first UCI or the second UCI exclude (i.e., extract the HARQ-ACK bits) REs used for transmitting reference signals).

Regarding claim 10, Papasakellariou and Han disclosed all the elements of claim 8 as stated above wherein Papasakellariou further discloses the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) (Fig.11 Col 7 lines 48-67, the first UCI includes hybrid-automatic repeat request acknowledgement information (HARQ-ACK) and the second UCI includes channel state information (CSI)).

Regarding claim 11, Papasakellariou and Han disclosed all the elements of claim 8 as stated above wherein Papasakellariou further discloses an encoder configured to encode separately the first UCI and the second UCL (Fig.2-3 Col 2 lines 24-37, the first UCI and the second UCI are separately encoded and Fig.9-12 Col 5 lines 56-60, the UCI transmissions are separately encoded).

Regarding claim 14, Papasakellariou and Han disclosed all the elements of claim 8 as stated above wherein Han further discloses the receiver is further configured to receive
a first configuration for values of parameters for computing a first power of a PUCCH transmission with only the first UCI (Fig.15 [0153] lines 1-13, receiving a first configuration for CSI parameters for computing a first power of a physical uplink control channel (PUCCH) transmission with only the first UCI), and
a second configuration for values of parameters for computing a second power of a
PUCCH transmission with only the second UCI (Fig.15 [0153] lines 1-13, a second configuration for CSI parameters for computing a second power of a PUCCH transmission with only the second UCI);
the processor is further configured to determine a power according to the first configuration for computing a power of a PUCCH transmission (Fig.15 [0152]-[0153] lines 1-13, determining a power according to the first configuration for computing a power of a PUCCH transmission); and
the transmitter is further configured to transmit the PUCCH with the power (Fig.15 [0152]-[0153] lines 1-13, transmitting the PUCCH with the power).

Regarding claim 15, Papasakellariou discloses wherein a base station (Fig.9-12 Col 5 lines 64-67, a base station a Node B), comprising:
a transmitter configured to transmit a configuration for a first code rate (Fig.9-12 Col 8 lines 11-52, a transmitter of the Node B is configured to transmit a payload information bits configuration for a code rate r 1/2), and
a configuration for a second code rate (Fig.9-12 Col 8 lines 11-52, receiving a payload information bits configuration for a second code rate r 2/3);
a processor operably connected to the transmitter (Fig.12-15 Col 9 lines 1-9 to Fig.17 Col 10 lines 1-7, a processor operably connected to the transmitter), the processor configured to determine a first number of resource elements (REs) of a physical uplink shared channel (PUCCH) for receiving a first uplink control information (UCI) based on the first code rate (Fig.17 Col 10 lines 1-7, processing units and Fig.12-15 Col 9 lines 11-32, determine a first number of resource elements (REs) of the PUCCH such as a top sub-set of 6 contiguous REs for receiving the first UCI as a smallest number of PUCCH REs based on the code rate and Fig.12 Col 8 lines 26-44, a code rate 1/2 for the first UCI that is smaller than or equal to the code rate r), and
a second number of REs of the PUCCH for receiving a second UCI based on the
second code rate (Fig.16 Col 9 lines 10-44, a second number of REs of the PUCCH for receiving the second UCI based on the second code rate 2/3); and
a receiver operably connected to the processor (Fig.11 Col 5 lines 39-55, a receiver operably connected to the processor), the receiver configured to receive the
PUCCH with the first UCI over the first number of REs (Fig.11 Col 5 lines 39-55, receiving the PUCCH with the first UCI over the first number of REs and Fig.17-18 Col 6 lines 62-67, a receiver of the Node B is configured to receive the PUCCH format and Fig.9-12 Col 8 lines 26-52, receiving the PUCCH over the first number of REs), and
the second UCI over the second number of REs (Fig.11 Col 5 lines 39-55, receiving the PUCCH with the second UCI over the second number of REs and Fig.9-12 Col 8 lines 26-52, receiving the PUCCH over the second number of REs).
	Even though Papasakellariou discloses a receiver operably connected to the processor, the receiver configured to receive the PUCCH with the first UCI over the first number of REs, and the second UCI over the second number of REs, in the same field of endeavor, Han teaches wherein a receiver operably connected to the processor (Fig.1 [0024] lines 1-11, receiver operably connected to the processor), the receiver configured to receive the PUCCH with the first UCI over the first number of REs, and
the second UCI over the second number of REs (Fig.1-2 [0047] lines 1-16, a receiver of the eNB 112 is configured to receive HARQ-ACK and P-CSI of the first UCI over the first number of PUCCH REs in a PUCCH Format 3 transmission and Fig.5 [0057] lines 1-22, receiving HARQ-ACK and P-CSI of the second UCI over the second number of PUCCH REs in a PUCCH Formats 1/1a/1b, 2, 3 and Fig.3-4 [0052]-[0055] lines 1-7, receiving the PUCCH format and Fig.1-2 [0043] lines 1-25, a receiver of the eNB 112 is configured to receive HARQ-ACK and P-CSI of the second UCI over all remaining PUCCH REs in a PUCCH Format 2, 2a, 2b).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou to incorporate the teaching of Han in order to improve operational efficiencies of a network.			                                                                                                                 	It would have been beneficial to control PUCCH power based on operating 

Regarding claim 16, Papasakellariou and Han disclosed all the elements of claim 15 as stated above wherein Papasakellariou further discloses REs of the PUCCH used for receiving the first UCI or the second UCI exclude REs of the PUCCH used for receiving reference signals (Fig.20 Col 11 lines 1-14, REs used for receiving the first UCI or the second UCI exclude (i.e., extract) REs used for receiving reference signals and Fig.9-12 Col 5 lines 60-63, reference signals (RS) are received and Fig.2-3 Col 2 lines 58-67, REs used for receiving the first UCI or the second UCI exclude (i.e., extract the HARQ-ACK bits) REs used for receiving reference signals).

Regarding claim 17, Papasakellariou and Han disclosed all the elements of claim 15 as stated above wherein Papasakellariou further discloses the first UCI is hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and the second UCI is channel state information (CSI) (Fig.11 Col 7 lines 48-67, the first UCI includes hybrid-automatic repeat request acknowledgement information (HARQ-ACK) and the second UCI includes channel state information (CSI)).

Regarding claim 18, Papasakellariou and Han disclosed all the elements of claim 15 as stated above wherein Papasakellariou further discloses an decoder configured to decode separately the first UCI and the second UCL (Fig.2-3 Col 2 lines 24-37, the first UCI and the second UCI are separately decoded and Fig.9-12 Col 5 lines 56-60, the UCI transmissions are separately decoded).




Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. [hereinafter as Papasakellariou], US 8588259 B2 in view of Han et al. [hereinafter as Han], US 2014/0029532 A1 further in view of Papasakellariou et al. [hereinafter as Papasakellariou], US 2013/0155974 A1.
Regarding claim 5, Papasakellariou and Han disclosed all the elements of claim 1 as stated above. 
	However, Papasakellariou and Han does not explicitly disclose wherein the configuration of the second code rate is by an offset relative to the first code rate.
	In the same field of endeavor, Papasakellariou ‘974 teaches wherein the configuration of the second code rate is by an offset relative to the first code rate (Fig.11 Table 1-2 [0092] lines 1-9, the configuration of the second code rate is by an offset relative to the first code rate).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou and Han to incorporate 
	It would have been beneficial to configure a duration for transmitting CCHs to an MTC UE by higher layer signaling as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference coordination in the frequency domain. (Papasakellariou ‘974, Fig.15 [0126] lines 1-13 and Fig.18 [0140] lines 1-24)

Regarding claim 6, Papasakellariou and Han disclosed all the elements of claim 1 as stated above. 
	However, Papasakellariou and Han does not explicitly disclose wherein
receiving a configuration for a set of numbers of resource blocks (RBs); determining a smallest number of RBs, from the set of numbers of RBs, that have a number of REs for transmitting: the first UCI with a code rate that is smaller than or equal to the first code rate, and the second UCI with a code rate that is smaller than or equal to the second code rate; and transmitting the PUCCH over the smallest number of RBs.
	In the same field of endeavor, Papasakellariou ‘974 teaches wherein receiving a configuration for a set of numbers of resource blocks (RBs ) (Fig.18 [0140] lines 1-24, receiving a configuration for a first number set of resource blocks (RBs) and for a second number set of resource blocks RBs); determining a smallest number of RBs, from the set of numbers of RBs, that have a number of REs for transmitting (Fig.18 [0140] lines 1-24, determining a smallest number of RBs from the second number set of RBs and the first number set of RBs, the set of numbers of RBs, that have a number of REs for transmitting): the first UCI with a code rate that is smaller than or equal to the (Fig.15 [0126] lines 1-13, transmitting the first UCI of the PUCCH with a code rate that is smaller than or equal to the first code rate 1/2, and the second UCI of the PUCCH with a code rate that is smaller than or equal to the second code rate 2/3 when a code rate for multiplexing the second UCI in the first number of RBs is not larger than the code rate r, or in the second number of RBs when a code rate for multiplexing the second UCI in the first number of RBs is larger than the code rate r); and transmitting the PUCCH over the smallest number of RBs (Fig.16 [0129] lines 1-12, transmitting the PUCCH over the smallest number of RBs).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou and Han to incorporate the teaching of Papasakellariou ‘974 in order to achieve orthogonal multiplexing for HARQ-ACK signals and RS or for CSI signals and RS.
	It would have been beneficial to use a set of K conventional UEs which transmit periodic CQI reports by multiplexing their transmissions in a first slot 1510 and in a second slot 1520 of a PUCCH subframe for PUCCH transmissions over one RB using respectively K different CS of a ZC sequence as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference coordination in the frequency domain. (Papasakellariou ‘974, Fig.15 [0126] lines 1-13 and Fig.18 [0140] lines 1-24)

Regarding claim 12, Papasakellariou and Han disclosed all the elements of claim 8 as stated above. 

	In the same field of endeavor, Papasakellariou ‘974 teaches wherein the configuration of the second code rate is by an offset relative to the first code rate (Fig.11 Table 1-2 [0092] lines 1-9, the configuration of the second code rate is by an offset relative to the first code rate).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou and Han to incorporate the teaching of Papasakellariou ‘974 in order to achieve orthogonal multiplexing for HARQ-ACK signals and RS or for CSI signals and RS.
	It would have been beneficial to configure a duration for transmitting CCHs to an MTC UE by higher layer signaling as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference coordination in the frequency domain. (Papasakellariou ‘974, Fig.15 [0126] lines 1-13 and Fig.18 [0140] lines 1-24)

Regarding claim 13, Papasakellariou and Han disclosed all the elements of claim 8 as stated above. 
	However, Papasakellariou and Han does not explicitly disclose wherein the receiver is further configured to receive a configuration for a set of numbers of resource blocks (RBs); the processor is further configured to determine a smallest number of RBs, from the set of numbers of RBs, that have a number of REs for transmitting: the first UCI with a code rate that is smaller than or equal to the first code rate, and the 
RBs.
	In the same field of endeavor, Papasakellariou ‘974 teaches wherein the receiver is further configured to receive a configuration for a set of numbers of resource blocks (RBs) (Fig.18 [0140] lines 1-24, receiving a configuration for a first number set of resource blocks (RBs) and for a second number set of resource blocks RBs);
the processor is further configured to determine a smallest number of RBs, from the set of numbers of RBs, that have a number of REs for transmitting (Fig.18 [0140] lines 1-24, determining a smallest number of RBs from the second number set of RBs and the first number set of RBs, the set of numbers of RBs, that have a number of REs for transmitting):
the first UCI with a code rate that is smaller than or equal to the first code rate, and
the second UCI with a code rate that is smaller than or equal to the second code
rate (Fig.15 [0126] lines 1-13, transmitting the first UCI of the PUCCH with a code rate that is smaller than or equal to the first code rate 1/2, and the second UCI of the PUCCH with a code rate that is smaller than or equal to the second code rate 2/3 when a code rate for multiplexing the second UCI in the first number of RBs is not larger than the code rate r, or in the second number of RBs when a code rate for multiplexing the second UCI in the first number of RBs is larger than the code rate r); and the transmitter is further configured to transmit the PUCCH over the smallest number of RBs (Fig.16 [0129] lines 1-12, transmitting the PUCCH over the smallest number of RBs).

	It would have been beneficial to use a set of K conventional UEs which transmit periodic CQI reports by multiplexing their transmissions in a first slot 1510 and in a second slot 1520 of a PUCCH subframe for PUCCH transmissions over one RB using respectively K different CS of a ZC sequence as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference coordination in the frequency domain. (Papasakellariou ‘974, Fig.15 [0126] lines 1-13 and Fig.18 [0140] lines 1-24)

Regarding claim 19, Papasakellariou and Han disclosed all the elements of claim 15 as stated above. 
	However, Papasakellariou and Han does not explicitly disclose wherein the configuration of the second code rate is by an offset relative to the first code rate.
	In the same field of endeavor, Papasakellariou ‘974 teaches wherein the configuration of the second code rate is by an offset relative to the first code rate (Fig.11 Table 1-2 [0092] lines 1-9, the configuration of the second code rate is by an offset relative to the first code rate).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou and Han to incorporate 
	It would have been beneficial to configure a duration for transmitting CCHs to an MTC UE by higher layer signaling as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference coordination in the frequency domain. (Papasakellariou ‘974, Fig.15 [0126] lines 1-13 and Fig.18 [0140] lines 1-24)

Regarding claim 20, Papasakellariou and Han disclosed all the elements of claim 15 as stated above.
	However, Papasakellariou and Han does not explicitly disclose wherein the transmitter is further configured to transmit a configuration for a set of numbers of resource blocks (RBs) the processor is further configured to determine a smallest number of RBs, from the set of number of RBs, that have a number of REs for receiving: the first UCI with a code rate that is smaller than or equal to the first code rate, and the second UCI with a code rate that is smaller than or equal to the second code rate; and the receiver is further configured to receive the PUCCH over the smallest number of RBs.
	In the same field of endeavor, Papasakellariou ‘974 teaches wherein the transmitter is further configured to transmit a configuration for a set of numbers of resource blocks (RBs) (Fig.18 [0140] lines 1-24, transmitting a configuration for a first number set of resource blocks (RBs) and for a second number set of resource blocks RBs); the processor is further configured to determine a smallest number of RBs, from (Fig.18 [0140] lines 1-24, determining a smallest number of RBs from the second number set of RBs and the first number set of RBs, the set of numbers of RBs, that have a number of REs for receiving): the first UCI with a code rate that is smaller than or equal to the first code rate, and the second UCI with a code rate that is smaller than or equal to the second code rate (Fig.15 [0126] lines 1-13, transmitting the first UCI of the PUCCH with a code rate that is smaller than or equal to the first code rate 1/2, and the second UCI of the PUCCH with a code rate that is smaller than or equal to the second code rate 2/3 when a code rate for multiplexing the second UCI in the first number of RBs is not larger than the code rate r, or in the second number of RBs when a code rate for multiplexing the second UCI in the first number of RBs is larger than the code rate r); and the receiver is further configured to receive the PUCCH over the smallest number of RBs (Fig.16 [0129] lines 1-12, receiving the PUCCH over the smallest number of RBs).
	Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was filed to have modified Papasakellariou and Han to incorporate the teaching of Papasakellariou ‘974 in order to achieve orthogonal multiplexing for HARQ-ACK signals and RS or for CSI signals and RS.
	It would have been beneficial to use a set of K conventional UEs which transmit periodic CQI reports by multiplexing their transmissions in a first slot 1510 and in a second slot 1520 of a PUCCH subframe for PUCCH transmissions over one RB using respectively K different CS of a ZC sequence as taught by Papasakellariou ‘974 to have incorporated in the system of Papasakellariou and Han to achieve interference 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No.: US 2014/0269600 A1) teaches Method and Apparatus for Transmitting Control Information through Uplink.

Kim et al. (Pub. No.: US 2014/0044083 A1) teaches Method for Transmitting Channel State Information in Wireless Access System and Terminal Therefor.

Choudhury et al. (Pub. No.: US 2012/0140649 A1) teaches Prioritizing Multiple Channel State Information (CSI) Reporting with Carrier Aggregation.

Nazar et al. (Pub. No.: US 2011/0249578 A1) teaches Channel State Information Transmission for Multiple Carriers.

Nam et al. (Pub. No.: US 2014/0086174 A1) teaches Method and Apparatus for Transmitting/Receiving Channel State Information.

Papasakellariou (Pub. No.: US 2016/0183244 A1) teaches Transmission of Uplink Control Information in Carrier Aggregation with a Large Number of Cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414